Woodruff, J.
—When anexecution is returned by the sheriff, before the period allowed by law within which to execute it, and this appears to have been done by request of the plaintiff, and not by the sheriff, upon his official responsibility for the truth of his return, the plaintiff cannot be said to have exhausted his ordinary remedy by legal process. In such cases the section allowing supplementary proceedings is not, in its proper construction, complied with.
The order is therefore discharged.